DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3,5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adervall et al.(US9823551).
[claim 1] Adervall teaches a mounting bracket(10) for the mounting of an electronic device(60), such as a camera, on a support surface, the mounting bracket comprising a mounting plate(31) configured to attach the mounting bracket to the support surface, and a device attachment portion(56,57) configured to receive the electronic device, wherein the mounting plate comprises a recess(51) being formed at a peripheral edge portion of the mounting bracket, whereby in a condition when the mounting bracket is attached to the support surface, the recess allows insertion of a user’s finger in an interspace being formed between the mounting plate and the support surface, the device attachment portion is a snap-fit member(C8 L28-33), and wherein the recess is arranged adjacent said device attachment portion(fig 1) thereby allowing the electronic device to be mounted to the mounting bracket by a one-hand grip using the thumb and index finger engaging the recess and the electronic device respectively. 
[claim 2] wherein the recess is defined by a depression(51) in the mounting plate extending in a direction facing away from the mounting plate, as seen in figure 1. 
[claim 3] wherein the mounting bracket along the peripheral edge portion thereof comprises a cable receiving through-going hole(either of hole 32a could receive a suitably sized cable), and wherein the recess is separated from the through going hole. 
[claim 5] wherein the recess is integrally formed as a curved portion(as seen in figure 2) at the peripheral edge portion of the mounting bracket. 
[claim 6] wherein the mounting bracket is cast from metal or injection molded from a plastic material(C10 L5-7).
[claim 7] wherein the mounting bracket is cast from metal and wherein the device attachment portion can be injection molded from a plastic material(C10 L5-7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adervall et al as applied to claim 1 above.
Adervall teaches a mounting bracket as detailed above, with a single recess on the mounting bracket, where the mounting bracket is intended to support a single electronic device. Adervall however does not teach more than one recess, with the number of recesses corresponding to the number of electronic devices to be supported. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use additional mounting plates and recesses with the mounting bracket of Adervall, such as by integrally connecting multiple mounting brackets, as a matter of obvious design choice, as this would be the mere duplication of parts essential to the practice of the invention, and was seen as being within the skill level of a worker in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20220041118, US20210284082, US20210099619, US10623615, US10386704, US8469612, US20070145230, US7217045.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632